GUARANTY
 
 
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to WILLIAM RAST LICENSING, LLC, a California
limited liability company ("Borrower") by  MONTO HOLDINGS (PTY) LTD. ("Monto"
and together with any subsidiaries or affiliates of Monto and its successors and
assigns, the "Lender"), the undersigned Guarantor (whether one or more, the
"Guarantor", and, if more than one, jointly and severally) hereby furnishes its
guaranty of the Guaranteed Obligations (as hereinafter defined) as follows:
 
1.           Guaranty.  The Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
Borrower to the Lender, whether associated with any credit or other financial
accommodation made to or for the benefit Borrower by the Lender or otherwise and
whenever created, arising, evidenced or acquired, including, without limitation,
indebtedness and liabilities arising under that certain Promissory Note of even
date herewith made by Borrower for the benefit of the Lender (the "Note") and
any instruments, agreements or other documents of any kind or nature now or
hereafter executed in connection with the Note  (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Lender in connection with
the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against the Guarantor or Borrower under the Bankruptcy Code (Title 11, United
States Code), any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, "Debtor Relief
Laws"), and including interest that accrues after the commencement by or against
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
"Guaranteed Obligations").  The Lender’s books and records showing the amount of
the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.  Anything
contained herein to the contrary notwithstanding, the obligations of the
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law.
 
2.           No Setoff or Deductions; Taxes; Payments.  The Guarantor represents
and warrants that it is organized and resident in the United States of
America.  The Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Guarantor is compelled by law to make such
deduction or withholding.  If any such obligation (other than one arising with
respect to taxes based on or measured by the income or profits of the Lender) is
imposed upon the Guarantor with respect to any amount payable by it hereunder,
the Guarantor will pay to the Lender, on the date on which such amount is due
and payable hereunder, such additional amount in U.S. dollars as shall be
necessary to enable the Lender to receive the same net amount which the Lender
would have received on such due date had no such obligation been imposed upon
the Guarantor.  The Guarantor will deliver promptly to the Lender certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Guarantor hereunder.  The obligations of
the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
3.           Rights of Lender.  The Guarantor consents and agrees that the
Lender may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:  (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Lender in its sole discretion may determine; and (d)
release or substitute one or more of any endorsers or other guarantors of any of
the Guaranteed Obligations.  Without limiting the generality of the foregoing,
the Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of the Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of the
Guarantor.
 
4.           Certain Waivers.  The Guarantor waives (a) any defense arising by
reason of any disability or other defense of Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of the
Lender) of the liability of Borrower; (b) any defense based on any claim that
the Guarantor’s obligations exceed or are more burdensome than those of
Borrower; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to require the Lender to proceed
against Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in the Lender’s power whatsoever; (e)
any benefit of and any right to participate in any security now or hereafter
held by the Lender; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties, including,
but not limited to, any rights and defenses that are or may become available to
the Guarantor by reason of Section 2787 to 2855, inclusive, 2899 and 3433 of the
California Civil Code.
 
The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
 
5.           Obligations Independent.  The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against the Guarantor to enforce
this Guaranty whether or not Borrower or any other person or entity is joined as
a party.
 
6.           Subrogation.  The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and any commitments of the Lender or facilities
provided by the Lender with respect to the Guaranteed Obligations are
terminated.  If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Lender and shall forthwith be paid to the Lender to reduce the amount of
the Guaranteed Obligations, whether matured or unmatured.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
7.           Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Lender or facilities provided by the Lender with
respect to the Guaranteed Obligations are terminated.  Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of Borrower or the Guarantor
is made, or the Lender exercises its right of setoff , in respect of the
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not the Lender is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of the Guarantor under this paragraph
shall survive termination of this Guaranty.
 
8.           Subordination.  The Guarantor hereby subordinates the payment of
all obligations and indebtedness of Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
Borrower to the Guarantor as subrogee of the Lender or resulting from the
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations.  If the Lender so requests, any such
obligation or indebtedness of Borrower to the Guarantor shall be enforced and
performance received by the Guarantor as trustee for the Lender and the proceeds
thereof shall be paid over to the Lender on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
the Guarantor under this Guaranty.
 
9.           Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against the Guarantor or Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Lender.
 
10.         Expenses.  The Guarantor shall pay on demand all out-of-pocket
expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of the Lender’s rights under this Guaranty or in respect of the
Guaranteed Obligations, including any incurred during any "workout" or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Lender in any
proceeding any Debtor Relief Laws.  The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.
 
11.         Miscellaneous.  No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
the Lender and the Guarantor.  No failure by the Lender to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.  Unless
otherwise agreed by the Lender and the Guarantor in writing, this Guaranty is
not intended to supersede or otherwise affect any other guaranty now or
hereafter given by the Guarantor for the benefit of the Lender or any term or
provision thereof.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
12.        Condition of Borrower.  The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from
Borrower and any other guarantor such information concerning the financial
condition, business and operations of Borrower and any such other guarantor as
the Guarantor requires, and that the Lender has no duty, and the Guarantor is
not relying on the Lender at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of
Borrower or any other guarantor (the Guarantor waiving any duty on the part of
the Lender to disclose such information and any defense relating to the failure
to provide the same).
 
13.        Setoff.  If and to the extent any payment is not made when due
hereunder, the Lender may setoff and charge from time to time any amount so due
against any or all of the Guarantor’s accounts or deposits with the Lender.
 
14.        Representations and Warranties.  The Guarantor represents and
warrants to the Lender that (a) it is duly organized and in good standing under
the laws of the jurisdiction of its organization and has full capacity and right
to make and perform this Guaranty, and all necessary authority has been
obtained; (b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; (c) the making and performance of this
Guaranty does not and will not violate the provisions of any applicable law,
regulation or order, and does not and will not result in the breach of, or
constitute a default or require any consent under, any material agreement,
instrument, or document to which it is a party or by which it or any of its
property may be bound or affected; (d) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guaranty have been obtained or made and are in full force
and effect; and (e) the Guarantor, by reason of its own business and financial
experience or that of its professional advisers, has the capacity to protect its
own interests in connection with this Guaranty, the Guaranteed Obligations (and
any agreements, documents or instruments evidencing such Guaranteed Obligations)
and the transactions contemplated hereunder and thereunder.
 
15.        Covenants.  The Guarantor covenants and agrees that it shall not (i)
declare or pay any dividends or make any distributions to any holder(s) of
shares, membership interests or other equity security of the Guarantor; (ii)
purchase or otherwise acquire for value, directly or indirectly, any shares,
membership interests or other equity security of the Guarantor; (iii) merge or
consolidate with any Person; (iv) purchase or otherwise acquire any equity
interests in any other Person or all or substantially all of the property of any
other Person; or (v) make any investments other than in the form of cash
equivalents.  As used herein, "Person" means any individual, firm, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, limited liability company, governmental authority or other
entity of any kind.
 
16.        Indemnification and Survival.  Without limitation on any other
obligations of the Guarantor or remedies of the Lender under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Lender from and against, and shall pay on demand, any
and all damages, losses, liabilities and expenses (including attorneys’ fees and
expenses and the allocated cost and disbursements of internal legal counsel)
that may be suffered or incurred by the Lender in connection with or as a result
of any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
respective terms.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
17.        GOVERNING LAW; Assignment; Jurisdiction; Notices.  THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA.  This Guaranty shall (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the Lender
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Lender and its successors and assigns and the Lender may,
without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part.  The Guarantor hereby
irrevocably (i) submits to the non-exclusive jurisdiction of any United States
Federal or State court sitting in the County of Los Angeles, State of
California, in any action or proceeding arising out of or relating to this
Guaranty, and (ii) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith.  Service of process by
the Lender in connection with such action or proceeding shall be binding on the
Guarantor if sent to the Guarantor by registered or certified mail at its
address specified below or such other address as from time to time notified by
the Guarantor.  The Guarantor agrees that the Lender may disclose to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations of all or part of the Guaranteed Obligations
any and all information in the Lender’s possession concerning the Guarantor,
this Guaranty and any security for this Guaranty.  All notices and other
communications to the Guarantor under this Guaranty shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the Guarantor at its address set forth
below or at such other address in the United States as may be specified by the
Guarantor in a written notice delivered to the Lender at such office as the
Lender may designate for such purpose from time to time in a written notice to
the Guarantor.
 
18.        WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR AND THE LENDER EACH IRREVOCABLY WAIVES TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
19.        Judicial Reference. If any action or proceeding is filed in a court
of the State of California by or against any party hereto in connection with any
of the transactions contemplated by this Guaranty, (a) the court shall, and is
hereby directed to, make a general reference pursuant to California Code of
Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a "provisional remedy" as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and (b) the
Guarantor shall be solely responsible to pay all fees and expenses of any
referee appointed in such action or proceeding.
 
20.        Joint and Several Liability.  Each of the undersigned shall be
jointly and severally liable for all of the obligations of the Guarantor under
this Guaranty.
 
[signature page follows]
 


 
- 5 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
by its duly authorized officer as of this 18th day of August, 2011.
 
 

 
PEOPLE'S LIBERATION, INC.,
   
a Delaware corporation
           
By:
      
Name: Colin Dyne
   
Title: Chief Executive Officer
         
Address:
                             
VERSATILE ENTERTAINMENT, INC.,
   
a California corporation
                 
By:
     
Name: Colin Dyne
   
Title: Chief Executive Officer
         
Address:
                             
BELLA ROSE, LLC,
   
a California limited liability company
           
By:
People's Liberation, Inc., a Delaware corporation, as sole Member
                   
By:
     
Name: Colin Dyne
   
Title: Chief Executive Officer
         
Address:
                             
WILLIAM RAST SOURCING, LLC,
   
a California limited liability company
           
By:
     
Name: Colin Dyne
   
Title: Manager
           
Address:
                   

 
Signature Page to Guaranty
S-1

--------------------------------------------------------------------------------

 
 
 
 

         
WILLIAM RAST RETAIL, LLC,
   
a California limited liability company
           
By:
William Rast Sourcing, LLC, a California limited liability company, as Manager  
                 
By:
      
Name: Colin Dyne
   
Title: Manager
         
Address:
                   

 


 


 


 


 


 


 


 


 


Signature Page to Guaranty
S-2

--------------------------------------------------------------------------------

 